Citation Nr: 0842560	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  00-12 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for sinusitis/hay 
fever.

2.  Entitlement to service connection for a disability 
manifested by chest pain.

3.  Entitlement to service connection for finger and toe 
numbness.

4.  Entitlement to service connection for gout.

5.  Entitlement to service connection for residuals of a 
hamstring strain.

6.  Entitlement to service connection for cardiovascular 
disease, manifested by heart murmurs.

7.  Entitlement to service connection for headaches, also 
considered as an undiagnosed illness.

8.  Entitlement to service connection for a right shoulder 
disorder.

9.  Entitlement to service connection for a genitourinary 
disorder manifested by microscopic hematuria.

10.  Entitlement to an initial disability rating in excess of 
10 percent for arthritis of the lumbar spine.

11.  Entitlement to an initial compensable disability rating 
for a right olecranon (elbow) spur.

12.  Entitlement to an initial compensable disability rating 
for a left olecranon (elbow) spur.

13.  Entitlement to an initial compensable disability rating 
for a left heel spur.

14.  Entitlement to an initial disability rating in excess of 
10 percent for a right knee patellofemoral pain syndrome.

15.  Entitlement to an initial disability rating in excess of 
10 percent for a left knee patellofemoral pain syndrome.

16.  Entitlement to an initial compensable disability rating 
for a right heel spur.

17.  Entitlement to an initial compensable disability rating 
for Sweet's syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.

The veteran's active military service extended from July 1979 
to July 1999.  He served in Southwest Asia.  These issues 
were remanded by the Board in February 2004 for further 
development.  All requested development having been 
completed, these claims now return before the Board.

The Board also notes that, in July 2003, the veteran received 
a hearing before a Veterans Law Judge who is no longer a 
member of the Board.  The veteran was provided an opportunity 
to have an additional hearing before a current Veterans Law 
Judge; however, he declined that opportunity in a July 2008 
letter.

The Board points out that the veteran recently filed an claim 
for entitlement for a temporary total rating, in order to 
convalesce from surgery on his back; as such, this issue is 
referred to the RO for further action.

The Board also notes that the veteran has made several claims 
of entitlement to special adapted housing, and a clothing 
allowance; it is unclear from the record as to whether the 
veteran's most recent claims in this regard have been 
adjudicated; there are therefore also referred to the RO for 
appropriate action.

Finally, it appears that the veteran is also attempting to 
file a claim of entitlement to bilateral shoulder scarring; 
as such, this issue is also referred to the RO for 
appropriate action.

The issue of entitlement to an increased rating for the 
veteran's lumbar spine disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of chronic 
sinusitis; the veteran was not diagnosed with allergic 
rhinitis until several years after his separation from 
service.

2.  The veteran does not have a current diagnosis related to 
his complaints of chest pain; pain alone is not a disability 
for VA purposes.

3.  The veteran reported problems with finger and toe 
numbness in service and continuously since his discharge from 
service.

4.  The veteran was first diagnosed with gout in service, and 
continues to have flare ups of gout requiring medication.

5.  The veteran does not currently have any residuals of his 
in service hamstring strains.

6.  The veteran has at no time, before, during, or subsequent 
to service, been diagnosed with cardiovascular disease.

7.  No evidence has been presented linking the veteran's 
current complaints of headaches to service.

8.  No evidence has been presented which shows that the 
veteran currently has any right shoulder disorder.

9.  No evidence has been presented which shows that the 
veteran currently has any genitourinary disorder; microscopic 
hematuria is a laboratory finding and not a disability.

10.  The veteran's right olecranon spur is manifested by a 
minimal limitation of motion, and evidence of spurring on X-
ray.

11.  The veteran's left olecranon spur is manifested by a 
minimal limitation of motion, and evidence of spurring on X-
ray.

12.  The veteran's right heel spur is manifested by minimal 
pain and X-ray evidence of spurring.

13.  The veteran's left heel spur is manifested by mild pain 
and X-ray evidence of spurring.

14.  The veteran's right knee patellofemoral pain syndrome is 
manifested by pain, minimal degenerative joint disease, and 
slight limitation of motion.

15.  The veteran's left knee patellofemoral pain syndrome is 
manifested by pain, minimal degenerative joint disease, and 
slight limitation of motion.

16.  The veteran does not currently have any chronic 
residuals related to his Sweet's syndrome.


CONCLUSIONS OF LAW

1.  Chronic sinusitis/hay fever was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).

2.  A disability manifested by chest pain was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).

3.  Resolving all doubt in the veteran's favor, his finger 
and toe numbness is related to service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2008).

4.  Resolving all doubt in the veteran's favor, his gout is 
related to service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

5.  Residuals of in service hamstring strains were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).

6.  Cardiovascular disease was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

7.  Headaches were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).

8.  A right shoulder disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).

9.  A genitourinary disorder manifested by microscopic 
hematuria was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).

10.  The criteria for an increased evaluation, for the 
veteran's service connected right olecranon spur, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, 
Diagnostic Codes 5205, 5206, 5207, 5208, 5209, 5210, 5211, 
5212 (2008).

11.  The criteria for an increased evaluation, for the 
veteran's service connected left olecranon spur, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, 
Diagnostic Codes 5205, 5206, 5207, 5208, 5209, 5210, 5211, 
5212 (2008).

12.  The criteria for an increased evaluation for the 
veteran's right heel spur have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4, Diagnostic Code 5284 
(2008).

13.  The criteria for an increased evaluation for the 
veteran's left heel spur have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4, Diagnostic Code 5284 
(2008).

14.  The criteria for an increased evaluation for the 
veteran's right knee patellofemoral pain syndrome have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2008).

15.  The criteria for an increased evaluation for the 
veteran's left knee patellofemoral pain syndrome have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2008).

16.  The criteria for an increased evaluation for the 
veteran's Sweet's syndrome have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2002);  38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

Here, the duty to notify was satisfied by way of letters sent 
to the veteran in April 2001, February 2004, August 2006, 
December 2006, March 2007, and July 2007.  These letters 
informed the veteran of what evidence was needed to establish 
the benefits sought, of what VA would do or had done, and of 
what evidence the veteran should provide.  Therefore, the 
Board finds that any notice errors did not affect the 
essential fairness of this adjudication, and that it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.  The veteran was also 
specifically informed of the law as it pertains to disability 
evaluations and effective dates by an August 2006 letter.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records and providing the veteran with VA 
examinations.  Consequently, the Board finds that the duty to 
notify and assist has been satisfied.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  With chronic 
diseases shown as such in service (or within the presumptive 
period under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required." Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

In addition, service-connected disability compensation may be 
paid to (1) a claimant who is "a Persian Gulf veteran"; (2) 
"who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of [38 C.F.R. § 3.317]"; (3) which 
"became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006"; and (4) that such 
symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  Signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to: fatigue, 
signs or symptoms involving the skin, muscle or joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system, 
and gastrointestinal signs or symptoms.  38 C.F.R. § 
3.317(a), (b).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2).  Disabilities that have existed for six 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of 
chronicity will be measured from the earliest date on which 
the pertinent evidence establishes that the signs or symptoms 
of the disability first became manifest.  38 C.F.R. § 
3.317(a)(3).  Signs and symptoms which may be manifestations 
of undiagnosed illness include signs or symptoms involving 
fatigue, the respiratory system, and abnormal weight loss.  
38 C.F.R. § 3.317(b)(8).

The Court has held that a symptom, alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The Court has held 
that Congress specifically limited entitlement to service 
connected benefits to cases where there is a current 
disability. "In the absence of proof of a present disability, 
there can be no valid claim." Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).


Entitlement to service connection for sinusitis/hay fever.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for sinusitis or hay 
fever; in this regard, the Board notes that the preponderance 
of the evidence of record indicates that the veteran does not 
have a diagnosis of sinusitis, and that the veteran was not 
diagnosed with any chronic allergies until several years 
after his separation from service.

Reviewing the relevant evidence of record, the veteran's 
service medical records do show occasional treatment for 
sinus congestion and sinusitis, but these appear to be 
related to acute infections.  In service, in May 1993, the 
veteran gave a history of having hay fever.  In December 
1998, he gave a history of sinus congestion and seasonal hay 
fever.  However, in service, there is no evidence of a 
chronic sinus infection, or a diagnosis of chronic sinusitis, 
nor is there a diagnosis of chronic hay fever.

An August 1999 report of VA examination noted that the 
veteran reported hay fever and sinus problems intermittently, 
but that they were not then an active problem. The veteran 
was not then diagnosed with sinusitis or chronic hay fever.

Subsequent to service, the veteran was diagnosed with acute 
sinusitis in July 2000, and prescribed a short course of 
medication.

An August 2000 medical statement from an Army physician 
indicates that the veteran had been treated for sinusitis 
several times, which was felt to have an allergic component, 
however, the veteran was not diagnosed with chronic sinusitis 
or rhinitis at that time.

A July 2004 report of VA examination noted the veteran's 
prior treatment for acute episodes of sinusitis.  He reported 
episodes of allergy attacks in the spring.  Upon examination 
his sinuses were nontender, with no discharge and no 
crusting.  A May 2004 CT reported was noted, which showed 
some minimal thickening of the left sinus, but no other 
evidence of sinus disease.  The examiner indicated that the 
veteran had the disease of allergic rhinitis primarily 
originating in the nose.  He has rare episodes of sinusitis, 
and the examiner indicated that sinusitis did not appear to 
be a chronic problem.

A January 2007 scan of the veteran's sinuses was normal.  A 
January 2007 VA examination report indicated that the veteran 
had no sinus disorder on examination, but a diagnosis of 
seasonal allergies.   A July 2007 examination report 
confirmed that the veteran did not have any sinus disorder.

Thus, the Board finds that the evidence shows that, while the 
veteran has had sporadic treatment for bouts of acute 
sinusitis, the veteran has never been diagnosed with chronic 
sinusitis.  Further, the evidence does not show that the 
veteran was diagnosed with allergic rhinitis until July 2004, 
5 years after his separation from service.  Further, no 
medical evidence has been presented linking the veteran's 
allergic rhinitis to service.  With no evidence of current 
chronic sinusitis, and no evidence that the veteran's current 
rhinitis is linked to service, the Board finds that the 
preponderance of the evidence of record is against a grant of 
service connection for these disabilities.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

 
Entitlement to service connection for a disability manifested 
by chest pain.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a disability 
manifested by chest pain, as the evidence of record does not 
show that the veteran currently has such a disability.

The first evidence of record noting that the veteran reported 
chest pain was a January 1993 service medical record which 
noted that the veteran complained of right sided chest pain, 
and was diagnosed with musculoskeletal chest wall pain.
In September 1998, a treatment record noted that the veteran 
reported chest pain, particularly in the evening.  An X-ray 
showed nothing acute.

Subsequent to service, on VA examination dated August 1999, 
the veteran reported a history of right sided chest pain, but 
indicated that this was not an active problem.  The veteran 
was not diagnosed with any chest pain related problem at that 
time.

A May 2004 VA respiratory examination report indicated that 
the veteran reported no current chest pain.  Respiratory 
examination, including a CAT scan report and chest X-ray 
reports, were completely normal.  The veteran was found to 
have a normal respiratory system with no evidence of 
pulmonary disease.

A May 2004 VA cardiac examination noted that the veteran 
reported that he experienced intermittent right sided chest 
pain since 1997.  However, the veteran was noted to have no 
history of hypertension, and his blood pressure was normal at 
that time.   Cardiac examination was also normal.  The 
veteran was diagnosed with right sided chest pain which was 
unlikely to be cardiac in origin, but was also noted to have 
multiple risk factors for coronary artery disease.  The 
examiner indicated that it seemed unlikely that the veteran 
carried a past or current diagnosis of coronary artery 
disease.  An August 2007 report of VA examination 
specifically indicated that the veteran did not have any 
cardiac disease.

Thus, the evidence, in the form of the veteran's statements, 
both at his hearing in July 2003 and during his VA 
examinations, is somewhat in conflict as to the question of 
whether the veteran currently has problems with right sided 
chest pain.  However, all the evidence of record shows that 
the veteran does not currently have a cardiac disability, nor 
does the veteran have a diagnosis related to this chest pain.  
As noted above, pain alone is not a disability.  With no 
evidence having been presented to indicate that the veteran 
currently has any cardiac disability manifested by chest 
pain, or any disability which the veteran's reported chest 
pain is a symptom of, the Board finds that the preponderance 
of the evidence is against a grant of service connection for 
this disability.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert.



Entitlement to service connection for finger and toe 
numbness.

Taking into account all relevant evidence, and resolving all 
doubt in favor of the veteran, the Board finds that service 
connection is warranted for finger and toe numbness, as due 
to an undiagnosed illness.   In this regard, the Board notes 
that the evidence clearly shows that the veteran has had 
complaints of finger and toe numbness in service, and has 
continuously has such complaints since separation from 
service.  A February 1997 service medical record noted that 
the veteran reported intermittent numbness in his fingers and 
toes for approximately 10 years.  An April 1998 service 
medical record noted that no clear diagnosis could be 
advanced for these complaints, but that it was possible it 
could be a very early and mild polyneuropathy.  An August 
1998 service medical record noted that the veteran reported 
paresthesias in his fingers and toes, however, a 
polyneuropathy workup, including EMG testing, was negative 
for any findings.  A December 1998 neurology examination 
diagnosed the veteran with a mild polyneuropathy, of unknown 
etiology.

The veteran received VA examinations in January 2007 and July 
2007.  Both of those examinations found the veteran to have 
subjective complaints of finger and toe numbness, but no 
objective findings to explain that numbness.  However, 
considering the veteran's Persian Gulf service, his reports 
in service of these problems, his diagnosis in service of 
possible mild polyneuropathy, and all evidence of record, the 
Board finds that the evidence is in equipoise as to the 
question of whether the veteran has a currently undiagnosed 
illness manifested by numbness of the hands and toes.  As 
such, the Board will resolve all doubt in favor of the 
veteran, and service connection is therefore warranted for an 
undiagnosed illness manifested by numbness in the fingers and 
toes.




Entitlement to service connection for gout.

Taking into account all relevant evidence, the Board finds 
that service connection is warranted for gout, as this 
disability manifested in service, and as the veteran 
currently has evidence of this disability.  The veteran 
appears to have first been diagnosed with gout in a December 
1997 service medical record which notes that the veteran was 
seen with pain in his right big toe, and diagnosed with 
possible gout.  The veteran was seen again several days later 
with continued complaints of foot pain and swelling; the 
diagnosis at that time was a likely gout attack, resolving 
slowly.

Subsequent to service, an October 2006 report of private 
treatment noted that the veteran was on daily medication for 
gout control.  A January 2007 report of VA examination 
diagnosed the veteran with gouty arthritis of the first 
metatarsal phalangeal joint, with no current flares, but 
requiring medical therapy.  Thus, the Board finds that the 
veteran had gout in service, and has had gout since that 
time, and currently requires medication for control of his 
gout, although he has sporadic flares of gout.  As such, the 
Board finds the evidence shows that this disability was 
incurred in service, and service connection is therefore 
warranted for gout.


Entitlement to service connection for residuals of a 
hamstring strain.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for the residuals of 
a hamstring strain, because the evidence of record does not 
show that the veteran has any residuals of his in service 
hamstring strains.  
The evidence of record clearly shows that the veteran pulled 
his hamstring muscle in service in October 1995, when running 
from a dog.  He was provided with an Ace bandage and 
stretching exercises.  A later, but undated, service medical 
record noted that the veteran reported pulling his right 
hamstring playing softball, and stated this was a reoccurring 
problem for him.  Subsequent to service, the medical evidence 
of record does not show any treatment for any residuals of 
the veteran's in service hamstring strains.  A July 2007 
report of VA examination specifically noted that the 
veteran's right hamstring injury was resolved.

Thus, although the veteran did strain his hamstring in 
service, there is no evidence that the veteran currently has 
any residuals of this in service hamstring strain.  As such, 
the Board finds that the preponderance of the evidence of 
record is against a grant of service connection for this 
disability.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert.


Entitlement to service connection for cardiovascular disease, 
manifested by heart murmurs.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a cardiovascular 
disorder.  In this regard, the Board notes that there is no 
evidence of record which indicates that the veteran has a 
cardiovascular disorder.  In service in December 1998, the 
veteran gave a history of having a heart murmur, however, 
there is no evidence in the record showing that he was ever 
diagnosed with, or treated for, any cardiovascular disorder 
in service.  A VA examination dated August 1999, just after 
the veteran's separation from service, found no 
cardiovascular problems, noting that the veteran had a 
regular rate and rhythm with no murmurs.  A VA examination 
dated May 2004 noted that the veteran had multiple risk 
factors for coronary artery disease, but no findings of any 
cardiovascular disorder, and found that his reported chest 
pain was not likely to be cardiac in origin.  VA examinations 
from January 2007 and July/August 2007 likewise found no 
cardiovascular disorder.  

Incumbent on a grant of service connection is a finding that 
the veteran has the disability for which service connection 
is claimed.  With no evidence having been presented to 
indicate that the veteran currently has any cardiovascular 
disorder, the Board finds that the preponderance of the 
evidence of record is against this claim.
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert.


Entitlement to service connection for headaches, also 
considered as an undiagnosed illness.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for headaches, to 
include as related to an undiagnosed illness.  In this 
regard, the Board finds that no evidence has been presented 
linking this disability to service.

In December 1998 in service, the veteran reported that he had 
a history of severe headaches in the past; however, in June 
1999 he denied headaches, and the veteran's service medical 
records do not show any history of headaches.  During an 
August 1999 VA examination, the veteran reported a history of 
headaches which he stated were not an active problem.  In 
July 2003 hearing testimony, the veteran reported that his 
headaches had not been as bad recently.  A May 2004 report of 
VA examination indicated that the veteran reported very mild 
headaches on the left side of his head, lasting no more than 
5 minutes, which he would get approximately twice a week.  He 
reported that he was not bothered by them, and could not 
pinpoint any cause.  The veteran was diagnosed with 
headaches, but the examiner indicated that he did not think 
this was caused by stress in the service, and could not be 
considered a tension headache, or vascular headaches like a 
migraine, or anything related to vision.  The examiner 
concluded that this was not related to any particular thing 
or injury in service.

A January 2007 report of VA examination indicated that the 
veteran reported that his headaches were bitemporal throbbing 
sensations that occurred intermittently with no associating 
symptoms.  He reported flare ups 4 times a year lasting about 
an hour, subsiding with the use of Motrin.  Upon examination, 
the physician noted that there were no prostrating episodes 
of headaches, and no evidence that the veteran had a migraine 
type headache.  The veteran was not diagnosed with any 
headache disorder.

Whether the veteran is considered to have a diagnosis of 
headaches, or an undiagnosed illness manifested by headaches, 
the evidence of record shows that, subsequent to service, the 
veteran was not found to have a diagnosis or complaints of 
headaches until his May 2004 VA examination, five years after 
his separation from service.  Furthermore, no evidence has 
been submitted linking these headaches to service.  With no 
evidence of a diagnosis of headaches or an undiagnosed 
illness manifested by headaches until several years after the 
veteran's separation from service, and with no evidence 
having been presented linking the veteran's headaches to 
service, the Board finds that the preponderance of the 
evidence of record is against a grant of service connection 
for this condition.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert.


Entitlement to service connection for a right shoulder 
disorder.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a right shoulder 
disorder.  In this regard, the Board notes that there is no 
evidence of record indicating that the veteran has a right 
shoulder disorder.  The veteran specifically indicated in his 
July 2003 testimony that he did not have a current right 
shoulder disability.  The veteran has claimed that he has a 
skin disorder that is manifested on his shoulders, but claims 
that he does not have a specific right shoulder disability; 
in fact, during the veteran's most recent VA examination in 
July 2007, the veteran indicated that he did not have a right 
shoulder disability, and wished this claim to be removed from 
his appeal.  The Board notes that it cannot withdraw the 
appeal of the veteran without a written statement in writing 
from the appellant or his representative requesting such 
withdrawal; however, with no evidence having been presented 
to show that the veteran has a right shoulder disability, and 
with the veteran no longer claiming he has a right shoulder 
disability, the Board finds that the preponderance of the 
evidence is against a finding that the veteran has any 
current right shoulder disability related to service.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert


Entitlement to service connection for a genitourinary 
disorder manifested by microscopic hematuria.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a genitourinary 
disorder manifested by microscopic hematuria.
In this regard, the Board does not find that the veteran has 
any current disability manifested by the laboratory finding 
of microscopic hematuria.

There is no question that the veteran's service medical 
records show that he was found in service to have microscopic 
hematuria.  However, no genitourinary disorder was associated 
with this lab finding.  A February 1999 service medical 
records indicates that this might be related to his (now 
service connected) Sweet's syndrome, however, this connection 
was never verified.  

Subsequent to service, a May 2004 VA examination report 
indicated that the veteran had a history of left renal 
calculus in 2002; the veteran passed the stone spontaneously 
and the examiner found the veteran had no residuals of renal 
calculi.

A January 2007 report of VA examination noted that the 
veteran had hematuria and proteinuria.  However, the examiner 
was unable to offer a diagnosis that he felt was definitely 
related to the veteran's microscopic hematuria.  A finding of 
microscopic hematuria is not a disability itself, but is a 
simply laboratory finding.  See 61 Fed. Reg. 20,440, 20,445 
(May 7, 1996).  Further, there is no evidence of record 
suggesting the veteran's microscopic hematuria by itself 
causes any impairment of earning capacity.

As the Board finds this is a laboratory finding, and not a 
disability for which service connection may be granted, and 
as the veteran has not been diagnosed with any genitourinary 
disorder, the Board finds that the preponderance of the 
evidence of record is against a grant of service connection 
for this condition.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert.


Increased rating claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2008).  The 
Board notes that claims for increased ratings require 
consideration of entitlement to such ratings during the 
entire relevant time period involved, i.e. from the date the 
veteran files a claim which ultimately results in an appealed 
RO decision, and contemplate staged ratings where warranted.  
See Hart v. Mansfield, 21 Vet. App. 505 (2008); Fenderson v. 
West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2008).

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In evaluating the 
veteran's claims, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath.  

Additionally, the Court has held that "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required." Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2008). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, taking into 
account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
flare-ups.  38 C.F.R. § 4.14 (2008).  The Board notes that 
the guidance provided by the Court in DeLuca must be followed 
in adjudicating claims where a rating under the diagnostic 
codes governing limitation of motion should be considered.  
However, the Board notes that the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45 should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint. 38 C.F.R. 
§ 4.59 (2008).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2008).  

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  38 C.F.R. § 4.45 (2008).  
For the purpose of rating disability from arthritis, the 
knees and elbows are considered major joints.  See 38 C.F.R. 
§ 4.45.


Entitlement to an initial compensable disability rating for 
both right and left olecranon (elbow) spurs.

The veteran is currently rated as noncompensably disabled for 
his service connected right and left elbow disabilities.

Normal ranges of motion of the elbow and forearm are 0 
degrees to 145 degrees in elbow flexion.  38 C.F.R. § 4.71, 
Plate I.

Diagnostic Code 5205 provides that ankylosis of the elbow is 
to be rated as follows: for favorable ankylosis of the elbow 
at an angle between 90 degrees and 70 degrees, 40 percent for 
the major elbow and 30 percent for the minor elbow; for 
intermediate ankylosis of the elbow, at an angle of more than 
90 degrees, or between 70 degrees and 50 degrees, 50 percent 
for the major elbow and 40 percent for the minor elbow; for 
unfavorable ankylosis of the elbow, at an angle of less than 
50 degrees or with complete loss of supination or pronation, 
60 percent for the major elbow and 50 percent for the minor 
elbow.  38 C.F.R. § 4.71a.

Diagnostic Code 5206 provides that flexion of the forearm 
limited to 110 degrees is rated as noncompensably (0 percent) 
disabling for the major side and noncompensably (0 percent) 
disabling for the minor side; flexion of the forearm limited 
to 100 degrees is rated 10 percent disabling for the major 
side and 10 percent for the minor side; flexion of the 
forearm limited to 90 degrees is rated 20 percent for the 
major side and 20 percent for the minor side; flexion of the 
forearm limited to 70 degrees is rated 30 percent disabling 
for the major side and 20 percent for the minor side; flexion 
of the forearm limited to 55 degrees is rated 40 percent 
disabling for the major side and 30 percent for the minor 
side; and flexion of the forearm limited to 45 degrees is 
rated 50 percent disabling for the major side and 40 percent 
for the minor side.  38 C.F.R. § 4.71a.

Diagnostic Code 5207 provides that extension of the forearm 
limited to 45 degrees is rated 10 percent for the major side 
and 10 percent for the minor side; extension of the forearm 
limited to 60 degrees is rated 10 percent for the major side 
and 10 percent for the minor side; extension of the forearm 
limited to 75 degrees is rated as 20 percent for the major 
side and 20 percent for the minor side; extension of the 
forearm limited to 90 degrees is rated 30 percent for the 
major side and 20 percent for the minor side; extension of 
the forearm limited to 100 degrees is rated 40 percent for 
the major side and 30 percent for the minor side; and 
extension of the forearm limited to 110 degrees is rated 50 
percent for the major side and 40 percent for the minor side.  
38 C.F.R. § 4.71a.

Diagnostic Code 5208 provides that forearm flexion limited to 
100 degrees with forearm extension limited to 45 degrees is 
rated 20 percent for the major side and 20 percent for the 
minor side.  38 C.F.R. § 4.71a.

Diagnostic Code 5209 provides ratings for other impairment of 
the elbow.  Joint fracture, with marked cubitus varus or 
cubitus valgus deformity or with ununited fracture of head of 
radius, is rated 20 percent disabling for the major side and 
20 percent for the minor side.  Flail joint of the elbow is 
rated 60 percent disabling for the major side and 50 percent 
for the minor side.  38 C.F.R. § 4.71a.

Diagnostic Code 5210 provides that nonunion of the radius and 
ulna, with flail false joint, is rated 50 percent disabling 
for the major side and 40 percent for the minor side.  38 
C.F.R. § 4.71a.

Diagnostic Code 5211 provides for ratings based on impairment 
of the ulna. Malunion of the ulna with bad alignment is rated 
10 percent for the major side and 10 percent for the minor 
side; nonunion of the ulna in the lower half is rated 20 
percent for the major side and 20 percent for the minor side; 
nonunion of the ulna in the upper half, with false movement, 
without loss of bone substance or deformity is rated 30 
percent for the major side and 20 percent for the minor side; 
nonunion of the ulna in the upper half, with false movement, 
with loss of bone substance (1 inch (2.5cms) or more) and 
marked deformity is rated 40 percent for the major side and 
30 percent for the minor side.  38 C.F.R. § 4.71a.

Diagnostic Code 5212 provides for ratings based on impairment 
of the radius. Malunion of the radius with bad alignment is 
rated 10 percent disabling for the major side and 10 percent 
for the minor side; nonunion of the radius in the upper half 
is rated 20 percent disabling for the major side and 20 
percent for the minor side; nonunion of the radius in the 
lower half, with false movement, without loss of bone 
substance or deformity is rated 30 percent disabling for the 
major side and 20 percent for the minor side; nonunion of the 
radius in the lower half, with false movement, with loss of 
bone substance (1 inch (2.5cms) or more) and marked deformity 
is rated 40 percent disabling for the major side and 30 
percent for the minor side.  38 C.F.R. § 4.71a.  

Diagnostic Code 5213 provides ratings based on impairment of 
supination and pronation of the forearm.  Normal forearm 
supination is from 0 degrees to 80 degrees.  Normal forearm 
pronation is from 0 degrees to 85 degrees. 38 C.F.R. § 4.71, 
Plate I.  Diagnostic Code 5213 provides that supination of 
the forearm limited to 30 degrees or less is rated 10 percent 
disabling for the major side and 10 percent for the minor 
side.  Limitation of pronation with motion lost beyond the 
last quarter of arc, so the hand does not approach full 
pronation, is rated 20 percent disabling for the major side 
and 20 percent for the minor side; limitation of pronation 
with motion lost beyond the middle of arc is rated 30 percent 
disabling for the major side and 20 percent for the minor 
side.  Loss of supination or pronation due to bone fusion, 
with the hand fixed near the middle of the arc or moderate 
pronation, is rated 20 percent disabling for the major side 
and 20 percent for the minor side; loss of supination or 
pronation due to bone fusion, with the hand fixed in full 
pronation, is rated 30 percent disabling for the major side 
and 20 percent for the minor side; and loss of supination or 
pronation due to bone fusion, with the hand fixed in 
supination or hyperpronation, is rated 40 percent disabling 
for the major side and 30 percent for the minor side.  38 
C.F.R. § 4.71a.

Taking into account all relevant evidence, the Board finds 
that an increased rating is not warranted for either the 
veteran's right or left elbow disabilities.  Reviewing the 
relevant evidence of record, a VA examination report of 
August 1999 noted that the veteran reported bilateral elbow 
pain.  On examination he had flexion of 140 degrees and 
extension of 0 bilaterally, with no effusion, tenderness, or 
ligamentous laxity.  X-rays showed prominent 
osteophytes/spurs involving the olecranon from the right and 
left new the expected insertion point of the triceps.

A September 2001 report of VA examination indicated that the 
veteran reported pain in his elbows, left greater than right.  
X-rays were essentially the same as in August 1999.  The 
veteran was diagnosed with bilateral elbow spurs.

A May 2004 report of VA examination noted the veteran to have 
residuals of olecranon bursitis on both elbows with decreased 
range of motion, probably secondary to gouty arthritis.  
Range of motion on the left side was from 5 to 135 degrees, 
with pain at the extremes, and range of motion on the right 
side from 20 to 135 degrees

A January 2007 report of VA examination indicated that 
examination of the veteran's elbows was normal.  He had no 
tenderness, redness, or warmth, and was able to extend both 
elbows 0-145 degrees on flexion with no pain on either side, 
and was able to supinate and pronate the forearms bilaterally 
0 to 90 degrees without pain.  He had full strength in the 
upper extremities with no limitation of range of motion on 
repetition.  X-rays from that time noted prominent olecranon 
spurring, otherwise no acute osseous abnormality.

Thus, the Board notes that the evidence does not show that 
the veteran has a level of limitation in the elbows even 
sufficient to meet a 0 percent level of limitation under the 
applicable codes governing limitation of motion; therefore, 
compensable ratings under Diagnostic Codes 5003, 5206, 5207, 
or 5208 are not warranted.  As there is no evidence of a 
joint fracture, flail joint of the elbow, or nonunion of the 
radius and ulna, a higher rating under Diagnostic Code 5209 
or 5210 is also not warranted.  Finally, there is no evidence 
of specific impairments related to the ulna or radius, such 
that compensable ratings would be warranted under 5211, or 
5212.  As the veteran does not meet the criteria for a higher 
evaluation for his service connected left and right elbow 
disabilities, the Board finds that the preponderance of the 
evidence of record is against a grant of increased rating for 
these disabilities.


Entitlement to an initial compensable disability rating for 
right and left heel spurs.

The veteran's left and right heel spurs are currently rated 
as noncompensably disabling under 38 C.F.R. § 4.71, Code 
5284.  Code 5284 assigns a 10 percent rating for a moderate 
foot injury; a 20 percent rating for a moderately severe foot 
injury, and a 30 percent rating for a severe foot injury.  
With actual loss of use of the foot, a 40 percent rating will 
be assigned.  See Note to Diagnostic Code 5284.

As noted above, in every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2007). 

Taking into account all relevant evidence, the Board finds 
that the criteria for a higher evaluation for the veteran's 
service connected right and left heel spurs have not been 
met.  As noted above, in order to warrant a higher 
evaluation, the veteran would have to be found to have a 
moderate foot injury to warrant a compensable evaluation.

Reviewing the evidence of record, a VA examination report of 
August 1999 noted that the veteran had ruptured his right 
Achilles tendon while playing racquetball, but that this was 
unrelated to service.  The left foot was noted to have some 
chronic arthritic changes over the left great toe, but he was 
noted to have full range of motion with 10 degrees of ankle 
dorsiflexion and 45 degrees of plantar flexion, and point 
tenderness.  His right ankle was unable to be measured due to 
the tendon injury.  A small calcaneal spur was noted on X-ray 
at the insertion site of the right Achilles tendon, and a 
larger calcaneal spurs was noted that the insertion site of 
the left Achilles tendon.

A September 2001 report of VA examination noted that the 
veteran reported that his heel spurs caused pain, especially 
in the morning, for approximately 20 to 30 minutes before 
they would loosen up.  There was some mild pain to palpation 
of the left heel on examination, otherwise, there were no 
foot abnormalities noted.  X-rays of the foot noted a small 
inferior calcaneal of the left foot.  The veteran was 
diagnosed with a left heel spur.

In July 2003 testimony, the veteran indicated that his heel 
spurs caused a sharp pain in his left foot.  He reported that 
the heel spur on his right foot "broke off", and that now 
he had no pain at all in his right foot.

A July 2004 report of VA joint examination, and January and 
July 2007 reports of VA examinations, did not contain any 
findings pertaining to the veteran's heel spurs, nor was the 
veteran noted to complain of heel spurs at those times.  The 
evidence also does not show that the veteran has sought any 
medical treatment for his bilateral heel spurs.  

The Board finds this level of disability, in both the right 
and left heels, consistent with a finding of a mild foot 
injury.  In this regard, the Board notes that the evidence 
does not show consistent pain, or debilitation, or other 
factors that the Board would find more consistent with a 
finding of moderate foot disability.  The Board again points 
out that the veteran himself has stated that his right heel 
does not cause him any pain at all.  Thus, the Board finds 
that the criteria for a moderate foot injury are not met.


Entitlement to an initial disability rating in excess of 10 
percent each for right knee and left knee patellofemoral pain 
syndrome.

The veteran's knees are currently each rated as 10 percent 
disabling under Diagnostic Code 5260, for limitation of 
flexion.  All of the applicable codes under which the veteran 
could be rated are listed below.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis). Diagnostic Code 
5010, traumatic arthritis, directs that the evaluation of 
arthritis be conducted under Diagnostic Code 5003, which 
states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  
When, however, the limitation of motion is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent may be applied to each such major joint or group of 
minor joints affected by limitation of motion.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under Diagnostic Code 5003.  

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Code 5003 and Diagnostic Code 
5257, and that evaluation of a knee disability under both of 
these codes would not amount to pyramiding under 38 C.F.R. § 
4.14 (2007).  VAOPGCPREC 23- 97 (July 1, 1997), 62 Fed. Reg. 
63604 (1997); see also Esteban v. Brown, 6 Vet. App. 259 
(1994).  However, a separate finding must be based on 
additional disability.

In VAOPGCPREC 9-98 (1998), the VA General Counsel further 
explained that, when a veteran has a knee disability 
evaluated under Diagnostic Code 5257, to warrant a separate 
rating for arthritis based on X-ray findings, the limitation 
of motion need not be compensable under Diagnostic Code 5260 
or Diagnostic Code 5261; rather, such limited motion must at 
least meet the criteria for a zero-percent rating.

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee. VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2007).  Specifically, 
where a veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  Id.

Diagnostic Code 5260 provides for the evaluation of 
limitation of flexion of the knee.  A 10 percent rating is 
warranted when it is limited to 45 degrees and a 20 percent 
rating is warranted when it is limited to 30 degrees.  A 30 
percent rating contemplates limitation to 15 degrees.

Diagnostic Code 5261 provides for the evaluation of 
limitation of extension of the knee.  A 0 percent rating is 
warranted when leg extension is limited to 5 degrees.  A 10 
percent rating is warranted when it is limited to 10 degrees, 
and a 20 percent rating is warranted when it is limited to 15 
degrees.  Extension limited to 20 degrees warrants a 30 
percent evaluation, extension limited to 30 degrees warrants 
a 40 percent evaluation, and a 50 percent evaluation 
contemplates extension limited to 45 degrees.

Diagnostic Codes 5256 (ankylosis of the knee) and 5263 (genu 
recurvatum) are not applicable in this instance, as the 
medical evidence does not show that the veteran has any of 
these conditions.

The veteran could also be rated under 5257 for other 
impairment of the knee.  Under this code, for other 
impairment of the knee, recurrent subluxation or lateral 
instability, knee impairment with slight recurrent 
subluxation or lateral instability is assigned a 10 percent 
rating.  A 20 percent rating is assigned if there is moderate 
recurrent subluxation or lateral instability, and a 30 
percent rating is assigned if there is severe recurrent 
subluxation or lateral instability.  

Taking into account all relevant evidence, the Board finds 
that the veteran is currently properly rated for his service 
connected right and left knee disabilities.

Reviewing the evidence of record, an August 1999 report of VA 
examination indicated that the veteran reported bilateral 
intermittent knee pain without swelling or redness, and 
occasional pain on exercise.  He was found to have full range 
of motion of the knees, of 0 to 140 degrees.  X-rays of the 
knees taken at that time showed only a very small osteophytic 
spur off the superior pole of the right patella.

A September 2001 report of VA examination noted the veteran's 
diagnosis of bilateral patellofemoral knee syndrome.  He 
reported pain in both knees, with no stiffness or weakness.  
Examination of the left knee revealed no bony hypertrophy, no 
effusions, and no redness or instability.  He had extension 
to 0 degrees and flexion to 110 degrees.  Three was no pain 
on palpation.  Examination of the right knee revealed a knee 
brace, which he reported he wore constantly.  There was no 
bony hypertrophy, edema, or pain on the joint line.  He had 
extension to 0 degrees and flexion to 110 degrees.  The 
veteran's knee X-rays at that time were normal.  The veteran 
was diagnosed with bilateral patellofemoral syndrome.

A statement from a physician assistant dated March 2004 
indicated that the veteran currently complained of both knees 
popping and pain while exercising.  He reported feeling 
sometimes as if his right knee would give out on him.

A May 2004 report of VA examination indicated that the 
veteran reported problems with his knees swelling, locking, 
catching, and giving way, the right knee more than the left.  
His knees were found to have a range of motion from 0 to 100 
degrees with pain on the right knee.  He was slightly tender 
along the medial joint line and somewhat along the lateral 
patella area.  The veteran was diagnosed with early mild 
degenerative joint disease of the right knee, probably 
secondary to gouty arthritis.

A January 2007 report of VA examination indicated that the 
veteran reported intermittent pain on the left, and constant 
pain on the right.  He also reported flare ups that limited 
his walking and caused him to miss a few days of work.  
Examination of the right knee had tenderness along the medial 
joint line, with no tenderness on the left.  He reported 
tightness on range of motion of both knees, but on the right 
was able to flex 0 to 118 degrees actively, and 0-140 degrees 
on the left.  He had popping on the left knee.  He had stable 
collateral ligaments to varus and valgus stress.  Drawer and 
McMurray's tests were negative.  He had normal gait and 
normal strength in both knees.  There was no redness or 
swelling appreciated on either knee.   X-ray reports at that 
time noted patellar spurring, and were otherwise negative.  
The veteran was diagnosed with patella spurring.  A July 2007 
report of VA examination indicted that patellar spurring was 
equivalent with a finding of early bilateral degenerative 
joint disease.

Reviewing these findings of limitation of motion, the Board 
finds that these levels of limitation of motion, of never 
less than 100 degrees of flexion, and never less than 0 
degrees of extension, result in noncompensable ratings under 
Diagnostic Code 5260, for limitation of flexion, and as well 
noncompensable ratings under Diagnostic 5261, for limitation 
of extension.  Thus, combining ratings under the relevant 
codes governing limitation of motion would not warrant even a 
compensable rating, let alone a sufficient level of 
limitation of motion to warrant a rating in excess of 10 
percent for either limitation of flexion or extension of 
either knee.

There is further no indication that the veteran's knees are 
unstable or subject to subluxation, such that a separate 
rating would be warranted under Diagnostic Code 5257.  While 
the veteran has reported subjective problems with 
instability, the veteran's ligaments were specifically found 
to be stable on January 2007 VA examination.

Thus, the Board finds that the criteria for a higher 
evaluation for either of the veteran's knees, under the 
relevant codes, have not been met.  As the criteria for a 
higher evaluation have not been met, the Board finds that the 
preponderance of the evidence of record is against a higher 
evaluation for either the veteran's right or left knee 
service connected disabilities.


Entitlement to an initial compensable disability rating for 
Sweet's syndrome.

The veteran's Sweet's syndrome is rated by analogy to 
dermatitis or eczema.  Essentially, it is maintained that the 
evaluation currently assigned for the veteran's service-
connected disability is not adequate, given the current 
symptomatology of this disorder.  

During the course of this appeal, the criteria for rating 
skin disorders were revised effective August 30, 2002.  When 
regulations are changed during the course of the veteran's 
appeal, the criteria that are to the advantage of the veteran 
should be applied.  However, if the revised regulations are 
more favorable to the veteran, then an award of an increased 
rating based on a change in law may be granted retroactive 
to, but no earlier than, the effective date of the change, in 
this case, August 30, 2002.  See VAOPGCPREC 3-2003, 65 Fed. 
Reg. 33422 (2000).

Under 38 C.F.R. §4.118, Diagnostic Code 7806 in effect prior 
to August 30, 2002,  eczema warrants a zero percent rating 
for slight, if any, exfoliation, exudation or itching, if on 
a nonexposed surface or small area.  A 10 percent rating is 
assigned with exfoliation, exudation, or itching, if 
involving an exposed surface or extensive area.  The next 
higher rating, 30 percent, requires exudation or itching 
constant, extensive lesions, or marked disfigurement.  The 
next higher rating, 50 percent, is warranted with ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant symptoms.  38 
C.F.R. § 4.118, Code 7806 (effective prior to August 30, 
2002).

Under the revised Diagnostic Code 7806 criteria, a zero 
percent rating requires dermatitis or eczema less than 5 
percent of the entire body or less than 5 percent of exposed 
areas affected, and; no more than topical therapy required 
during the past 12-month period.  A 10 percent rating 
requires dermatitis or eczema of at least 5 percent, but less 
than 20 percent, of the entire body, or at least 5 percent, 
but less than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  A 30 
percent rating requires dermatitis or eczema of 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  A 60 percent rating requires 
dermatitis or eczema over more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or; 
constant or near- constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  38 C.F.R. § 4.118, Code 
7806 (effective August 30, 2002).

Taking into account all relevant evidence, the Board finds 
that the veteran is properly rated as noncompensably 
disabling for his Sweet's syndrome.  Reviewing the evidence 
of record, an August 1999 report of VA examination indicated 
that the veteran reported intermittent symptoms related to 
this diagnosis, but that this was not a currently active 
problem.  No problems were found with the veteran's skin at 
that time, and he was diagnosed only with a history of 
Sweet's syndrome.

A February 2001 report of outpatient treatment noted an 
exacerbation of the veteran's Sweet's syndrome, with multiple 
erythematous plaques and papules scattered on the veteran's 
chest, back, and right buttocks.

In a March 2003 physician's statement, it was noted that the 
veteran reported that his condition was worsening, and was 
exacerbated by humidity or direct sunlight.

During the veteran's hearing testimony in July 2003, he noted 
that he had periodic flare ups of this condition.

The report of the veteran's May 2004 VA skin examination 
indicated that the veteran had problems with 
pseudofolliculitis barbae, for which the veteran is already 
service connected, and which is not on appeal at this time.  
The veteran was also noted to have post inflammatory hyper 
and hypopigmentation in a macular area located on the 
superior portion of the shoulder, for approximately 2 percent 
total body surface involvement.  The examiner indicated that 
this post inflammatory pugmentary alteration was likely due 
to an inflammatory process in service, if the veteran had 
documentation of a history of a severe rash in service.  This 
condition was not found to be related to the veteran's 
service connected Sweet's syndrome, and the veteran was not 
found to have any specific residuals related to his Sweet's 
syndrome at that time.  The veteran reported that he felt 
this condition was due to a rash he sustained after using bug 
spray in service.

Upon VA examination in January 2007, the veteran was again 
noted to have pseudofolliculitis barbae and hyperpigmentation 
of his shoulders, essentially the same conditions he was 
found to have in May 2004, and was not found to have any 
residuals specifically related to his service connected 
Sweet's syndrome, nor was the veteran diagnosed with Sweet's 
syndrome at that time.  A July 2007 re-examination confirmed 
that the veteran did not have any active disease related to 
Sweet's syndrome.  While, during the course of this appeal, 
the veteran has had infrequent flare ups of his service 
connected Sweet's syndrome, the medical evidence of record 
does not show that the veteran currently has any chronic 
residuals of this Sweet's syndrome, let alone findings of 
exfoliation, exudation, or itching, or a finding of at least 
5 percent of the total body or exposed areas affected.  As 
such, the Board finds that the criteria for a higher 
evaluation for the veteran's service connection Sweet's 
syndrome have not been met.

As the preponderance of the evidence is against a grant of 
increased rating for these claims, the benefit-of-the-doubt 
doctrine does not apply, and increased ratings must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for sinusitis/hay fever is 
denied.

Entitlement to service connection for chest pain is denied.

Entitlement to service connection for finger and toe numbness 
is granted.

Entitlement to service connection for gout is granted.

Entitlement to service connection for residuals of a 
hamstring strain is denied.

Entitlement to service connection for cardiovascular disease, 
manifested by heart murmurs, is denied.

Entitlement to service connection for headaches, also 
considered as an undiagnosed illness, is denied.

Entitlement to service connection for a right shoulder 
disorder is denied.

Entitlement to service connection for a genitourinary 
disorder manifested by microscopic hematuria is denied.

Entitlement to an initial compensable disability rating for a 
right olecranon (elbow) spur is denied.

Entitlement to an initial compensable disability rating for a 
left olecranon (elbow) spur is denied.

Entitlement to an initial compensable disability rating for a 
left heel spur is denied.

Entitlement to an initial disability rating in excess of 10 
percent for a right knee patellofemoral pain syndrome is 
denied.

Entitlement to an initial disability rating in excess of 10 
percent for a left knee patellofemoral pain syndrome is 
denied.

Entitlement to an initial compensable disability rating for a 
right heel spur is denied.

Entitlement to an initial compensable disability rating for 
Sweet's syndrome is denied.


REMAND

As to the veteran's claim of entitlement to an increased 
evaluation for his service connected back disability, the 
Board notes that, since the veteran's last VA examination in 
July 2007, he has undergone surgery for his back disability.  
As the Board is of the opinion that this back surgery likely 
had an impact on the level of severity of the veteran's 
service connected back disability, the Board finds that it 
must remand this issue in order that the veteran is provided 
with a comprehensive VA examination that accurately addresses 
the current level of severity of the veteran's service 
connected low back disability.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.   Contact the veteran and request that 
he provide the names and addresses of all 
health care professionals who have 
recently treated him for his back.  After 
obtaining any necessary releases, please 
obtain all identified medical records and 
associate them with the veteran's claims 
file.

2.  After the above development has been 
completed, and the relevant records 
associated with the veteran's claims file, 
schedule the veteran for a VA orthopedic 
examination to determine the current 
severity of his service connected low back 
disability.  The examiner should review 
the veteran's claims folder and all 
associated medical records.  The examiner 
is specifically asked to note the 
veteran's range of motion of the lumbar 
spine.  

3.  After the above has been completed, 
the AMC must readjudicate the issue on 
appeal, taking into consideration all 
evidence added to the file.  If the issue 
on appeal continues to be denied, the 
veteran and his representative must be 
provided a Supplemental Statement of the 
Case.  The veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified by the RO; however, the 
veteran is advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2008).  Thereafter, the case should be returned to 
the Board, if in order.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


